456 U.S. 604 (1982)
FINLEY, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
v.
MURRAY.
No. 80-2205.
Supreme Court of United States.
Argued April 21, 1982.
Decided May 17, 1982.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Scott A. Mayer argued the cause for petitioner. With him on the briefs was Joan S. Cherry.
John S. Elson, by appointment of the Court, 454 U.S. 1096, argued the cause and filed a brief for respondent.[*]
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.
NOTES
[*]  Sybille Fritzsche filed a brief for the Chicago Lawyers' Committee for Civil Rights Under Law as amicus curiae urging affirmance.